DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive. 
Applicant argues:  “As clarified by the current amendments, the previously coded block is included in a set of candidate blocks that are usable to predict the elements of the weights matrix”
Examiner notes that this clarification seems to read clearly on the AAPA, as noted in the reasons for rejection below.  Specification seems to indicate that the intended improvement is through subsequent steps of compressing the matrix information.
Examiner suggests claiming steps that Applicant believes to be responsible for the intended improvements in compression efficiency.
Applicant argues:  “The cited art does mention various different scanning methodologies that can be used to scan an image. For instance, Miyoshi mentions a "raster scan order" in para. [0015]. Additionally, Miyoshi mentions a "Z scan order" in para. [0016]. Although these two scanning methodologies are mentioned in Miyoshi, Miyoshi fails to describe a scenario that includes a "spiraliform scan"”
Examiner notes that the references seem to indicate that a spiralform is one of many substitute scan orders that can be selected under H.264 video standard and is not by itself responsible for the compression efficiency sought by the Applicant.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible 
Where Applicant refers to an algorithm or a structure by a trade name without redefining its scope, that algorithm or structure are submitted as known in the art in compliance with 35 U.S.C. 112 requirements.
	
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art as described in the Specification (“AAPA”) in view of US 20150156486 to Miyoshi (“Miyoshi”) and in view of US 20050207497 to Rovati (“Rovati”).
Regarding Claim 1:  “A method for encoding digital images or video streams, comprising:
receiving a portion of an image;  (“The weights graph generation unit 100 takes as input said N-pixels image f,”  AAPA, Specification, Paragraph 26 and Fig. 1.)
predicting elements of a weights matrix associated with a graph that is related to a block of the image,  … wherein predicting the elements of the weights matrix is performed based on [reconstructed, de-quantized and inverse-transformed] pixel values of at least one previously coded block of the image and is performed by signaling a particular weights prediction mode, … the weights matrix includes elements denoting the level of similarity between a pair of pixels composing said image,  (“The weights graph generation unit 100 takes as input said N-pixels image f, and generates the NxN weights matrix W … e.g., di,i can be computed as the absolute 
the at least one previously coded block of the image is included in a set of candidate blocks that are usable to predict the elements of the weights matrix,  (“block based video coding standard, such as H.264/ AVC and H.265/HEVC, for which one or more decoded pixels from a neighbouring block are used to predict pixels in the current block. … The GFT transformed coefficients have spectral properties that can be exploited similarly to what is done in the state of the art with DCT coefficients.”  AAPA, Specification, Paragraphs 17-18, 55. As noted above, the process of predicting pixels of the current block includes predicting the weight matrix.)
performing a graph Fourier transform of the block of the image, obtaining for said block a set of coefficients determined on the basis of the predicted weights of the weights matrix;  (“The graph transform unit 120 takes as input the image f (which is considered as a vector having N x 1 components) and the transform matrix U, and computes the N x 1 coefficients vector f A via the matrix multiplication” defined to be a Graph Fourier Transform.  AAPA, Specification, Paragraphs 34-35, 38.)
quantizing said coefficients (Note that this is a feature of the admitted prior art HEVC and MPEG 2.  AAPA, Specification, Paragraph 2, 53 and Myoshi 
transmitting and/or storing a bitstream comprising said quantized coefficients”  (Note that this is a feature of the admitted prior art HEVC and MPEG 2:  “The entropy coding unit 20 outputs a bit stream obtained by entropy-encoding each quantized signal … in a coding standard such as HEVC, and the like,”  Myoshi Column 34, lines 5-14,  AAPA, Specification, Paragraphs 2, 53   Also note statements of motivation below.)
“[transmitting and/or storing a bitstream comprising said quantized coefficients] without the weights matrix and without an edge map based on said weights matrix.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the claim indicates that weights matrix and an edge map are not transmitted in the bitstream that comprises quantized coefficients. This can mean that (a) this data is transmitted or stored separately or (b) the data is omitted from transmission or storage (without limitation to an alternative way of communicating this information).
AAPA teaches (a) independent transmission or storage: “Where prior art recites claimed features combined with additional features, om The encoder then transmits the edge map f' and the coefficients vector f A to the receiver node over a bandwidth constrained channel or memorizes them on a memory support for later use, e.g., for decoding purposes.” AAPA, Specification, Paragraph 46 and Fig. 2.
omission of an element and its function is obvious.  M.P.E.P. 2144.04(II)(A), Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989); See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).  
AAPA does not explicitly teach:  “wherein predicting the elements of the weights matrix is performed based on reconstructed, de-quantized and inverse-transformed pixel values of at least one previously coded block”  However, AAPA teaches that the claimed steps are performed on reconstructed H.26X video:  “Recently, the intra-prediction technique was employed in the context of Graph Fourier Transforms (GFT). Intra-prediction is a popular tool for block based video coding standard, such as H.264/ A VC and H.265/HEVC, for which one or more decoded pixels from a neighbouring block are used to predict pixels in the current block. … The GFT transformed coefficients have spectral properties that can be exploited similarly to what is done in the state of the art with DCT coefficients.”  AAPA, Specification, Paragraphs 17-18, 55.  
It is well established that H.264 and H.265 standards perform block prediction “on the basis of reconstructed, de-quantized and inverse-transformed pixel values of at least one previously coded block (predictor block) of the image.”
inversely quantizes the quantized coefficient … Thereafter, the prediction coding unit 19 performs inverse orthogonal transform …”  Miyoshi, Column 33, lines 13-21.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA to predict an image block “on the basis of reconstructed, de-quantized and inverse-transformed pixel values of at least one previously coded block (predictor block) of the image” as taught in Miyoshi, in order to apply the industry standard coding techniques such as in the H.264 and H.265 standards.  See AAPA, Specification, Paragraphs 17-18, 55 and Miyoshi, Column 7, lines 60-62.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
AAPA does not explicitly teach “blocks included in the set of candidate blocks change based on a scan order that is used to scan the image, and … the scan order includes a spiraliform scan of the image;”
Miyoshi teaches the above claim feature in the context of performing video coding under the H.264 and HEVC coding standards:  “the CTUs 401 are encoded in the raster scan order … CTU 401 are encoded in the Z scan order 
Rovati teaches that a spiral scan orders are among the various scan orders that can used under the H.264 coding standard:  “Flexible Macroblock Order (FMO) is used in H.264, macroblocks in a given slice may be taken in scan order (left-to-right then top-to-bottom), inverse scan order, wipe left (top-to-bottom then left-toright), wipe right (bottom-to-top then right-to-left), box-out clockwise (center-to-comers in clockwise spiral), box-out counter-clockwise, interspeded (as checkerboard dispersed macroblocks), etc.”  Rovati, Paragraph 60.
Further, Specification indicates “The predetermined scan raster order followed for coding and decoding the image blocks is purely exemplificative; it simply reflects the natural order used for scanning a picture. Other predetermined orders can be used … like a vertical scan order … a spiraliform scan … a zig-zag pattern scan … ” a selection not described to cause measured improvements in the compression efficiency.  Paragraphs 164-169.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA to select reference “based on a scan order that is used to scan the image” as taught in Miyoshi and Rovati, and particularly a “spiralform” scan order taught in Rovati, in order to select blocks for coding in an order provided by the H.264 and HEVC coding standards.  Rovati, Paragraph 60.

	
Regarding Claim 2:  “The encoding method according to claim 1, wherein said at least one previously coded block is adjacent to said block, said at least one previously coded block having at least one border pixel contiguous to at least one border pixel of said block.”  (“Recently, the intra-prediction technique was employed in the context of Graph Fourier Transforms (GFT). Intra-prediction is a popular tool for block based video coding standard, such as H.264/ A VC and H.265/HEVC, for which one or more decoded pixels from a neighbouring block are used to predict pixels in the current block. … The GFT transformed coefficients have spectral properties that can be exploited similarly to what is done in the state of the art with DCT coefficients.”  AAPA, Specification, Paragraphs 17-18, 55.  See an illustration of this method in Miyoshi, Fig. 1.)
Regarding Claim 3:  “The encoding method according to claim 1 wherein reconstructed pixel values pertaining to a plurality of predictor blocks are used for predicting said elements of the weights matrix.”  (“Recently, the intra-prediction technique was employed in the context of Graph Fourier Transforms (GFT). Intra-prediction is a popular tool for block based video coding standard, such as H.264/ A VC and H.265/HEVC, for which one or more decoded pixels from a neighbouring block are used to predict pixels in the current block. … The GFT transformed coefficients have 
Regarding Claim 4:  “The encoding method according to claim 1, wherein a plurality of graph weights predictions are determined for the block and whrein one graph weights prediction out of the plurality of graph weights predictions is selected.”  (“Many solutions to coding mode selection are available in the state of the art of image and video coding.”  AAPA, Specification, Paragraph 141.  Also note “a coding mode determination unit that calculates, … the valid prediction mode with the smallest estimation value, as an intra prediction mode”  Miyoshi, Column 5, lines 4-16.  See statement of motivation in Claim 1.)
Regarding Claim 5:  “The encoding method according to claim 4, wherein said plurality of graph weights prediction comprises the following: … a vertical prediction using pixel values pertaining to a block adjacent upper to the block, and … a horizontal prediction mode using pixel values pertaining to a block adjacent left to the block.”  (“Many solutions to coding mode selection are available in the state of the art of image and video coding. In particular, in an embodiment of the invention the vertical and horizontal weight prediction modes can be selected …”  AAPA, Specification, Paragraph 141 and confirmed in Miyoshi, Column 2, lines 5-15, and Fig. 1 mode 0 (vertical) and mode 1 (horizontal) where “FIG. 1 is a view illustrating eight types of prediction modes in accordance with H.264” which is admitted prior art in Specification, Paragraph 2.)    
Regarding Claim 6:  “The encoding method according to claim 4 wherein selecting the one graph weights prediction comprises one of the following:
selecting the one graph weights prediction by choosing, among the  quantized coefficients, whichever graph weights prediction produces the highest number of zero coefficients for the block of the image; and;  (“the valid prediction mode with the smallest estimation value [ i.e. error signal with the highest number of zero coefficients], as an intra prediction mode”  Miyoshi, Column 5, lines 14-16.
selecting the one graph weights prediction among an on-rate distortion theory and optimization techniques based on minimization of a Lagrangian function.”  (“Many solutions to coding mode selection are available in the state of the art of image and video coding. In particular, … Other approaches are generally based on rate distortion theory and optimization techniques, e.g., based on minimization of a Lagrangian function;”  AAPA, Specification, Paragraph 142, as well as the treatment of undefined functions referenced by trade name above.  Also note that minimizing rate and distortion of the coded video is the purpose of the compression algorithms as exemplified in Miyoshi, Column 5, lines 14-16.  See statement of motivation in Claim 1.)
Regarding Claim 7:  “The encoding method according to claim 4, said method further comprising inserting signaling information indicating the selected one graph weights prediction into said bitstream.
Claim 8:  “A method for decoding digital images or video streams,” is rejected for reasons stated for Claim 1, because the decoding steps of Claim 8 exactly reverse the encoding steps of Claim 1.  Also note that to decode a video signal it is necessary to exactly reverse the encoding steps as noted in AAPA, Specification, Paragraphs 36-39 and Fig. 1.
Claims 9-14 are rejected for reasons stated for Claims 2-7 in view of Claim 8 rejection.
Claim 15, “An apparatus for encoding digital images or video streams,” is rejected for reasons stated for Claim 1 and because prior art teaches:  “said apparatus comprising: one or more processors; and one or more computer-readable hardware storage devices that store instructions that cause the apparatus to at least: …”  (“the video encoder 1 may be function modules that are implemented by a computer program executed on a processor included in the video encoder 1 … The storage unit 103 stores a computer program to be executed on the processor 105 to carry out the video encoding process, and data generated during and as a result of the process.”  Miyoshi, Column 9, lines 40-43, Column 43, lines 15-20, and statement of motivation in Claim 1.  Also note treatment under section 112 above.)
Claims 16-17 are rejected for reasons stated for Claims 2-3 in view of the Claim 15 rejection.
Claim 18, “An apparatus for encoding digital images or video streams,” is rejected for reasons stated for Claims 1 and 8, and because prior art teaches:  said apparatus comprising: one or more processors; and one or more computer-readable hardware storage devices that store instructions that are executable by the one or more 
Claims 19-20 are rejected for reasons stated for Claims 2-3 in view of the Claim 15 rejection.
Claim 21, “One or more non-transitory storage devices that comprise portions of software code for executing the method according to claim 1.”  (“The storage unit 103 stores a computer program to be executed on the processor 105 to carry out the video encoding process, and data generated during and as a result of the process.”  Miyoshi, Column 43, lines 15-20, and statement of motivation in Claim 1.  Also note treatment under section 101 above.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483